DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 14, 18 of U.S. Patent No. 11,102,840. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 11 of U.S. Patent No. 11,102,840 recites every limitation.
Re claim 2 of the instant application, claim 13 of U.S. Patent No. 11,102,840 recites every limitation.
Re claim 3 of the instant application, claim 14 of U.S. Patent No. 11,102,840 recites every limitation.
Re claim 4 of the instant application, claim 18 of U.S. Patent No. 11,102,840 recites every limitation.
4.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 10,420,165. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 9 of U.S. Patent No. 10,420,165 recites every limitation.
Re claim 2 of the instant application, claim 10 of U.S. Patent No. 10,420,165 recites every limitation.
Re claim 3 of the instant application, claim 11 of U.S. Patent No. 10,420,165 recites every limitation.
Re claim 4 of the instant application, claim 12 of U.S. Patent No. 10,420,165 recites every limitation.








Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al (US 20190223162 A1, hereinafter referred to as Suzuki).
		Re claim 1, Suzuki teaches a base station (Base station 3) (Fig. 1, Fig. 5) comprising: 
	(i) one or more processors (CPU) (Par 0187);
	(ii) memory storing instructions that, when executed by the one or more processors (Par 0187-0189), cause the base station to: 
	(iii) transmit a first downlink control information (DCI) (DCI format 0A/0B, 602) (Fig. 6B, Fig. 11-12) comprising: 
	(iv) a first trigger field (PUSCH trigger A filed) indicating that an uplink grant (uplink grant for PUSCH transmission) of the first DCI is triggered in response to a second DCI (DCI format 1C 603, Fig. 6B, Fig. 11-12) indicating a second trigger (PUSCH trigger B field) (Fig. 6B, Fig. 11-12, Par 0048-0049, Par 0051, Par 0082-0089, Par 0094-0096); and 
	(v) a field indicating a validation duration for transmitting the second DCI (third and fourth information bits of the timing offset filed indicates validation duration, v) via a cell (LAA cell) (Fig. 6B, Par 0029-0030, Par 0048-0049, Par 0051-0054, Par 0082, Par 0085-0089, Par 0094, Par 0154); 
	(vi) wherein a discontinuous reception (DRX) process of the wireless device (DRX process, Fig. 11-12) determines that the wireless device is not in an Active Time during at least a portion of the validation duration (terminal apparatus 1 is not in active time 605 during a portion of the validation duration, Fig. 11-12), the DRX process controlling monitoring a control channel for a pre-defined radio network temporary identifier (RNTI) (DRX controlling the PDCCH monitoring activity for CC-RNTI) and at least one RNTI (DRX controlling the PDCCH monitoring activity for C-RNTI) (Fig. 6B, Fig. 11-12, Par 0052-0054, Par 0098-0099, Par 0169-0177, Par 0183-0184); and 
	(vii) transmit, during the validation duration, the second trigger via the control channel of the cell even if the wireless device is not in the Active Time (transmitting DCI format 1C 603 during the validation duration when a portion of the validation duration falls outside the active time 605, Fig. 11-12) (Par 0169-0177, Par 0183-0184), 
	(viii) wherein the wireless device, during the at least a portion of the validation duration (validation duration v, Fig. 11-12): monitors the control channel for the pre-defined RNTI for the second trigger on the cell (monitoring PDCCH for the DCI format 1C addressed to CC-RNTI) (Fig. 6B, Fig. 11-12, Par 0052-0054, Par 0169-0177, Par 0183-0184); and does not monitor the control channel for the at least one RNTI (not monitoring PDCCH for C-RNTI) (Fig. 6B, Fig. 11-12, Par 0052-0054, Par 0169-0177, Par 0183-0184).
		Re claim 2, Suzuki teaches that the cell is a secondary cell (LAA secondary cell) (Par 0029-0030).
		Re claim 3, Suzuki teaches that the second DCI is addressed to the pre-defined RNTI (CC-RNTI); the instructions, when executed by the one or more processors, cause the base station to transmit the second trigger via the control channel (DCI format 1C including PUSCH trigger B) by transmitting via a common search space of the control channel (Common PDCCH) addressed to the pre-defined RNTI (CC-RNTI), and the pre-defined RNTI is a CC-RNTI (Fig. 6B, Fig. 11-12, Par 0051-0054, Par 0082-0083, Par 0089, Par 0094, Par 0098-0099, Par 0169-0173, Par 0175-0177).
.		Re claim 4, Suzuki teaches to transmit at least one message comprising configuration parameters of the DRX process (configuring DRX parameters by RRC message) (Par 0098-0112).










Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473